DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Applicant’s response to the last Office Action filed on 02/02/2021 have been entered and made of record.

In light of Applicant’s amendment of claims, the rejection of records of claims have been withdrawn.

In light of Applicant’s amendment of independent claims that has changed the scope of the claims, the rejection of record based on non-statutory double patenting has been withdrawn.

Status of Claims
Claims 1-11 are pending.  


Response to Arguments

Applicant’s arguments presented on pages 7-9 of its reply, in light of the claim amendments, have been found persuasive; and therefore, the rejection of record with respect to claims under 35 U.S.C. 102(b) has been withdrawn.  Accordingly, Claims 1-11 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662